Title: To George Washington from Joseph Fay, 7 February 1797
From: Fay, Joseph
To: Washington, George


                        
                            Sir 
                            New York 7th Feby 1797
                        
                        I am informed that you own Several Tracts of Land on the Margin of the Ohio
                            & Great Kanhawa rivers in Virginia, which you have offered for Sale, if these Lands
                            remain unsold, & are still held for market, I should be glad to be informed
                            of their particular Situation, quality, and on what Conditions you would be willing to part
                            with them, if they answer the general description which I have had of them, certified from
                            your own knowledge, I am persuaded I could effect a Sale of them in Europe, provided the
                            Terms are such as comport with the General price of Lands equal in quality &
                            Situation in the United States.
                        
                        I hope Sir you will pardon the Liberty I take in making this enquiry, altho I
                            have had occasion Several times to wait on you on public concerns, it is not probable you
                            will recollect me, I had the honor of delivering some dispatches with a letter from Governor
                            Jay to your Excellency Near Baltimore in october 1795 when you was on your way to
                            Philadelphia, by refering to Mr Jays letter you will be better able to form an opinion how
                            far you would be justifed in Treating on the Subject of the Sale of your
                            Lands. Mr Tichenor one of the Senators from Vermont who is my intimate acquaintance, and Mr
                            Laurence from this City with whom I am also acquainted, & Mr Pickering with whom I
                            have a Slight acquaintance will be able to Give you Such information respecting my Character
                            as you may require. I will wait on your Excellency on being informed that there is a
                            probability of Negociating this business, mean time have the honor to be with unfeigned
                            Esteem Your Excellencys Most obedient and very Humble Servant
                        
                            Joseph Fay
                            
                        
                    